



Exhibit 10.2


FOX FACTORY HOLDING CORP.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(Michael C. Dennison)


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is executed on
June 26, 2019 and effective on June 29, 2019 (the “Effective Date”), between Fox
Factory Holding Corp., a Delaware corporation having offices and the Executive’s
principle office, at 6634 Hwy. 53, Braselton, GA 30517 (the “Company”), and
Michael C. Dennison (“Executive”), and amends and restates that certain
Employment Agreement, by and between the Company and the Executive, dated August
29, 2018 (as previously amended, modified or agreed to, the “Original
Agreement”).


In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company (or, as applicable, a Subsidiary of the Company),
upon the terms and conditions set forth in this Agreement for the period
beginning on the date hereof and ending as provided in paragraph 4 hereof. The
employment relationship between Executive and the Company and any Subsidiary
shall at all times be “at-will.” This means that the employment relationship is
at the “will” of Executive and the Company and either Executive or the Company
may elect to terminate the employment relationship at any time, for no
particular reason or cause, upon notice to the other (including, if applicable,
any notice required by Section 4(a) (v) or (vi) below), without further
obligation to one another except as provided herein.


2.Position and Duties.


(a)Executive shall serve as the Chief Executive Officer of the Company and shall
have the normal duties, responsibilities, functions and authority customarily
associated with such position and such other duties and responsibilities as may
be assigned from time to time to Executive by the Company’s Board of Directors
(the “Board”), all subject to the power and authority of the Board to expand or
limit such duties, responsibilities, functions and authority and to overrule
actions of officers of the Company.


(b)Executive shall report to the Board and Executive shall devote Executive’s
full-time energies and attention to the business and affairs of the Company and
its Subsidiaries. Executive shall perform Executive’s duties, responsibilities
and functions to the Company and its Subsidiaries hereunder in a diligent,
trustworthy, professional, ethical and efficient manner and shall comply with
the policies and procedures of the Company and its Subsidiaries and will
cooperate fully with the Board in the advancement of the best interests of the
Company. Notwithstanding, Executive may engage in charitable, civic, fraternal
and trade association activities that do not interfere materially with
Executive’s obligations to the Company or any Subsidiary. Further, nothing in
this Agreement shall limit Executive’s ability to: (i) serve as a member of any
board of directors for any non-profit organization, so long as such membership
does not interfere materially or conflict with Executive’s obligations to the
Company or any Subsidiary; or (ii) as otherwise agreed by the Board in writing.







--------------------------------------------------------------------------------





(c)For purposes of this Agreement, “Subsidiary” shall mean any corporation or
other entity of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are, now or hereafter, owned directly or indirectly by the Company.


(d)For purposes of this Agreement, “Section 409A” shall mean Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations issued
thereunder.


3.Compensation and Benefits. In exchange for services rendered by the Executive
hereunder, the Company shall provide the following:


(a)Base Salary. Executive’s base salary shall be $662,000 per annum (the “Base
Salary”), to be paid in accordance with the Company’s customary payroll
practices. The Base Salary will be reviewed on an annual basis by the
Compensation Committee of the Board (the “Compensation Committee”) and may be
increased (or decreased as part of substantially similar reductions applicable
to all executives) from time to time, at the discretion of the Compensation
Committee. Prior to the Effective Date, the Executive shall be paid a Base
Salary in accordance with the Original Agreement.


(b)Performance Bonus (90.0% Target). Beginning with the fiscal year ending
January 3, 2020, Executive will be eligible to receive a bonus (the “Performance
Bonus”) based on three levels: minimum, target and maximum. The bonus for
Executive at each level will be comprised of an objective component based on the
achievement of Company EBITDA targets. The term “Executive’s Base Salary” means
Executive’s actual Base Salary, exclusive of any other compensation received by
Executive regardless of form, in effect as of the date the Performance Bonus is
calculated. The term “EBITDA” means the earnings before interest, taxes,
depreciation and amortization of the Company on a consolidated basis, calculated
in accordance with generally accepted accounting principles utilized in
determining the Target EBITDA (as defined below) and applied on a consistent
basis. Furthermore, non-operating income, currency translation impact, gains and
losses attributable to the disposal of Company and/or its Subsidiaries’ assets,
and stock compensation expenses shall be excluded from the calculation of EBITDA
in accordance with generally accepted accounting principles. Additionally, from
time to time the Board or any committee thereof, in their sole discretion, may
elect to exclude other non-recurring expenses from the calculation of EBITDA.
All determinations of EBITDA shall be derived from the Company’s annual audited
financial statements and determined by the the Board or any committee thereof,
whose determination shall be conclusive and final. Each Performance Bonus under
this Section 3(b) shall be paid in cash, in a lump sum, within the same calendar
year in which the Company receives its audited financials for such fiscal year.


(i)Minimum Target. If, for a particular year, the Company’s EBITDA for the year
is less than Target EBITDA (as defined below) but equals or exceeds 90% of
Target EBITDA, then Executive’s Performance Bonus shall be equal to the product
of (A) 45.0% plus the product of 4.5% times each full one percentage point
positive variance to 90% of Target EBITDA, times (B) Executive’s Base Salary.
For example, if actual EBITDA is 97.6% of Target EBITDA, then Executive’s
Performance Bonus shall be equal to 76.5% times Executive’s Base Salary (45.0% +
(4.5% x 7) = 76.5%). For clarity, if EBITDA is under 90% of Target EBITDA, then
Executive shall not receive any bonus based on EBITDA.    


(ii)Target Level. If, for a particular year, the Company’s EBITDA for the year
is more than Target EBITDA but less than 110% of Target EBITDA, then Executive’s
Performance Bonus shall be equal to the product of (A) 90.0% plus the product of
4.5% times each full one percentage point positive variance to Target EBITDA,
times (B) Executive’s Base Salary. For example, if actual EBITDA is 107.6% of
Target EBITDA, then Executive’s Performance Bonus shall be equal to 121.5% times
Executive’s Base Salary (90.0% + (4.5% x 7) = 121.5%).





--------------------------------------------------------------------------------







(iii)Maximum Target. If, for a particular year, the Company’s EBITDA for the
year equals or exceeds 110% of Target EBITDA, then Executive’s Performance Bonus
shall be equal to (A) 135.0% times (B) Executive’s Base Salary.


(iv)Definitions of Target EBITDA. For purposes of this Agreement, “Target
EBITDA” means, for each fiscal year, the EBITDA set forth in the operating
budget of the Company, as approved by the Board or any committee thereof, for
the particular year.


(v)Pro-Rated 2019 Performance Bonus.  Executive’s Performance Bonus for the
fiscal year ending January 3, 2020 shall be pro-rated such that (1) a portion
shall be calculated by multiplying (A) the bonus Executive would otherwise have
received under Section 3(b) of the Original Agreement, which is hereby
incorporated by reference, had Executive been employed as the President, Powered
Vehicles Group for the entire fiscal year by (B) a fraction, the numerator of
which is the number of days from (and including) December 30, 2018 through (and
including) the Effective Date, and the denominator of which is 365, and (2) a
portion shall be calculated by multiplying (A) the bonus Executive would
otherwise have received under this Agreement had Executive been employed as the
Chief Executive Officer for the entire fiscal year by (B) a fraction, the
numerator of which is the number of days from (and including) the Effective Date
through (and including) January 3, 2020, and the denominator of which is 365.


(vi)Continued Employment Requirement.  In order to encourage and reward
longevity, except as otherwise specifically provided in Section 4(b)(ii) hereof,
Executive shall not be entitled to any Performance Bonus unless Executive is
employed by the Company on the day on which the Company actually pays
performance bonuses to its executives.


(c)Employee Benefits. Executive shall be included, to the extent eligible under
the terms and conditions, as such terms and conditions may be established or
changed from time to time by the Board or any committee thereof in their sole
discretion, in any and all of the Company plans providing benefits for its
executives. Except as otherwise provided herein, nothing contained herein shall
obligate the Company to adopt or maintain any benefit plan and nothing herein
shall restrict the Company’s right in its sole discretion to adopt, modify or
otherwise alter, in whole or in part, any and/or all of its benefit plans,
provided that such adoption, abolition, modification or alteration is of general
effect and applicable to all of the Company’s employees and/or officers under
such plans.


(d)Discretionary Paid Time Off (DTO). Executive shall be entitled to participate
in the Company’s Discretionary Paid Time Off (DTO) Policy. Executive may take
paid time off each fiscal year in accordance with the policies of the Company in
effect for its executive officers from time to time. Executive shall take
discretionary paid time off at such time or times as shall be approved by the
Company, which approval shall not be withheld unreasonably.


(e)Business Expenses. The Company shall reimburse Executive for all reasonable
business expenses incurred by Executive in the course of performing Executive’s
duties and responsibilities under this Agreement which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.







--------------------------------------------------------------------------------





(f)Payroll Withholdings. From each payment to Executive of Base Salary and
Performance Bonus, if any, the Company will report, withhold and pay to the
proper governmental authorities any and all amounts required by law to be
withheld for federal, state and local income and employment taxes, and any and
all other amounts required by law to be reported and/or withheld from
Executive’s wages. The Company will also deduct from Executive’s salary payments
those sums authorized by Executive in writing, approved by the Company, and
permissible under the law. The Company will make those payments and
contributions, such as unemployment insurance premiums, workers’ compensation
insurance premiums, the employer’s portion of state disability insurance
premiums, and the employer’s portion of federal employment taxes, which are
required by law to be made by the Company.


(g)Equity. Executive will be eligible to receive awards of stock options,
restricted stock or other equity awards pursuant to any plans or arrangements
the Company may have in effect from time to time. The Board or any authorized
committee will determine in its discretion whether Executive will be granted any
such equity awards and the terms of any such award in accordance with the terms
of any applicable plan or arrangement that may be in effect from time to time.
 
4.Termination of Employment.


(a)Termination. This Agreement and the employment of Executive by the Company
and any Subsidiary may be terminated at any time as follows:


(i)By mutual agreement of the parties;


(ii)By the Company if Executive dies or becomes Disabled. For purposes of this
Agreement, “Disabled” shall mean any mental or physical illness or disability
that renders Executive unable to perform the essential functions of Executive’s
position for a period of 90 consecutive days or 180 days during any twelve month
period with or without reasonable accommodation;


(iii)By the Company for Cause. For purposes of this Agreement, “Cause” shall
mean with respect to Executive, one or more of the following: (A) willful or
grossly negligent violation of any law which causes material injury to the
business of the Company (or any Subsidiary) or entry of a plea of nolo
contendere (or similar plea) to a charge of such an offense, (B) conduct causing
the Company or any of its Subsidiaries significant public disgrace or disrepute,
(C) any act or omission aiding or abetting a competitor, supplier or customer of
the Company or any of its Subsidiaries to the material disadvantage or detriment
of the Company and its Subsidiaries, (D) Executive’s willful violation of
Executive’s fiduciary duties to the Company or any Subsidiary, including the
duty of loyalty and the corporate opportunity doctrine, (E) commission of, or
the act of fraud, dishonesty, misappropriation or embezzlement, or Executive’s
commission of any felony offense, (F) material breach of Executive’s
representations, warranties, or covenants under this Agreement or any other
agreement between the parties hereto that, if curable and unrelated to a breach
of Section 5 of this Agreement, remains uncured for 15 days following written
notice thereof from the Company to the Executive, and (G) refusal to comply with
the Board’s reasonable orders or directives (including refusal to perform, other
than as a result of death or Disability, material assigned duties or
responsibilities) or the Company’s (or its Subsidiaries’) material and
reasonable rules, regulations, policies, procedures or practices, in each case,
that are not inconsistent with the terms of this Agreement or applicable law,
which continues uncured for 15 days following written notice thereof from the
Company to Executive.


(iv)By the Company without Cause;







--------------------------------------------------------------------------------





(v)By Executive for Good Reason. For purposes of this Agreement, “Good Reason”
means Executive’s resignation from employment at any time within ninety (90)
days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following: (A) a reduction in
Executive’s Base Salary below the amount on the date hereof (other than a
substantially similar reduction applicable to all executives), (B) material
breach by the Company of this Agreement, or (C) without Executive’s consent, a
material reduction in Executive’s duties or responsibilities such that Executive
is no longer playing the role of a Chief Executive Officer (or at least an
equivalent position). Under this Agreement, Executive will not be able to resign
for Good Reason without first providing the Company with written notice of the
acts or omissions constituting the grounds for “Good Reason” within ninety (90)
days of the initial existence of the grounds for “Good Reason” and, if such
grounds are curable, a reasonable cure period of not less than thirty (30) days
following the date of such notice; or


(vi)By Executive, voluntarily, at any time; provided that Executive agrees to
give the Company not less than 90 days written notice of Executive’s resignation
unless such notice period is waived by the Company.


(b)Consequences of Termination. Executive shall be entitled to the following
compensation in the event of termination of Executive’s employment pursuant to
the terms of paragraph 4(a):


(i)Following any termination under paragraphs 4(a)(i), (ii), (iii) or (vi),
Executive (or in the event of Executive’s death, Executive’s estate) shall be
entitled to receive, immediately upon termination by the Company for Cause or
based on mutual agreement, or within thirty (30) days of the date of termination
based on death, Disability, or resignation by Executive without Good Reason, a
lump sum payment in cash in an amount equal to Executive’s accrued and unpaid
Base Salary plus any authorized business expenses incurred and un-reimbursed as
of the date of termination or death. In addition, in the event of Executive’s
cessation of employment because he has become Disabled, or due to his death, in
addition to any bonus payable pursuant to Section 10(c) below, Executive shall
receive a pro rata payment of Executive’s 3(b) Performance Bonus (taking into
account the provisions of Section 3(b)(ix)), such pro rata 3(b) Bonus payment
being calculated as the product of that fiscal year’s 3(b) Bonus multiplied by a
fraction, the numerator of which is the number of days Executive is employed
with the Company in the fiscal year in which Executive’s termination from
employment occurs and the denominator of which is 365 days, and such bonus
payment, if any, shall be made in a cash lump sum within the same calendar year
in which the Company receives its audited financials for such fiscal year.







--------------------------------------------------------------------------------





(ii)Following any termination under paragraphs 4(a)(iv) or (v) (and despite his
subsequent death), Executive (or, in the event of Executive’s death, Executive’s
estate) shall be entitled to receive (A) immediately upon termination by the
Company without Cause, or within fifteen (15) days of the date of termination by
Executive for Good Reason, a lump sum payment in cash in an amount equal to
Executive’s accrued and unpaid Base Salary plus any authorized business expenses
incurred and un-reimbursed as of the date of termination, (B) severance
(“Severance”) in an amount equal to: Executive’s per annum Base Salary as of the
date of termination, unless Executive’s Base Salary was reduced in violation of
paragraph 4(a)(v)(A), in which case it shall be an amount equal to Executive’s
per annum Base Salary as in effect prior to such reduction, provided such amount
is greater than Executive’s Base Salary on the date of termination; and provided
further that such amount shall be payable in twelve substantially equal payments
beginning, as provided in Section 4(b)(iii), on the first regular payroll date
immediately following the eighth (8th) day following the Executive’s timely
execution of a Release, (C) in addition to any bonus payable pursuant to Section
10(c) below, a pro rata payment of Executive’s 3(b) Performance Bonus, such pro
rata 3(b) Bonus payment (taking into account the provisions of Section 3(b)(ix))
being calculated as the product of that fiscal year’s 3(b) Bonus multiplied by a
fraction, the numerator of which is the number of days Executive is employed
with the Company in the fiscal year in which Executive’s termination from
employment occurs and the denominator of which is 365 days, and such bonus
payment, if any, shall be made in a cash lump sum within the same calendar year
in which the Company receives its audited financials for such fiscal year, and
(D) during the period Executive receives severance, COBRA insurance benefits
funded by the Company, and Executive agrees to reimburse the Company for such
COBRA expenses in excess of the monthly amount the Company was paying toward
Executive’s Company-provided group health insurance coverage immediately prior
to Executive’s cessation of employment; provided, however, if the COBRA
insurance coverage period expires during the severance period, then during the
remainder of the severance period, the Company shall make monthly payments to
Executive to subsidize Executive’s health care insurance costs in an amount
equal to the monthly dollar amount the Company was paying toward Executive’s
Company-provided group health insurance coverage immediately prior to
Executive’s cessation of employment. “Change of Control Event” as used herein
means the occurrence of any of the following: (i) the sale, lease, transfer,
conveyance or other disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Company to any “person” or “group”
(as such terms are used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act);
or (ii) any person or group, becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a person shall be deemed to
have “beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than fifty percent (50%) of the total
voting power of the voting stock of the Company, including by way of merger,
consolidation, or otherwise.


(iii)Notwithstanding anything in this Agreement to the contrary, Severance shall
not be paid nor begun prior to the eighth (8th) day following the return by
Executive to the Company of an executed release as described in the immediately
following sentence (the “Release”) and only if such Release is returned to the
Company prior to the sixtieth (60th) day immediately following the Executive’s
“separation from service” (within the meaning of Section 409A). Any “Release”
shall provide, in effect, that Executive thereby releases and waives, for
Executive and Executive’s heirs, executors, administrators and assigns, all
claims against the Company and its Subsidiaries, and their respective officers,
directors, employees, agents, shareholders, future shareholders, affiliates,
divisions, successors, predecessors, representatives, attorneys, and assigns,
and any persons acting with them (“Releasees”), from all claims (including
claims for attorneys’ fees and costs), demands and causes of action, known or
unknown, which Executive may have or claim to have against any Releasee, arising
out of, or in any way relating to, Executive’s employment, or the termination of
Executive’s employment, with the Company (including its Subsidiaries and
affiliates), whether based on any act or omission to act or otherwise.





--------------------------------------------------------------------------------





(iv)Subject to Executive’s timely execution of a Release, any payment under
paragraphs 4(b)(i) and (ii) shall be made in accordance with the Company’s
normal payroll, or other applicable payment, practices, and, other than the
payment of such amounts, the Company’s obligation to make any further payments
of any kind or provide benefits, other than extended health coverage under
4(b)(ii), to Executive shall cease and terminate upon Executive’s date of
termination.


(c)Resignation Upon Termination. Upon termination of Executive’s employment for
any reason, Executive agrees and covenants that Executive shall immediately
tender a resignation to the Company for any position held by Executive as a
member of the Company’s and each of its Subsidiaries’ Boards of Directors and
any committee thereof.


(d)Suspension of 409A Payments. Any payment or benefit under this Agreement that
Company reasonably determines is subject to Section 409A(a)(2)(B)(i) of the
Internal Revenue Code shall be delayed to the extent required by Section 409A
until a date that is six months and one day from the date of Executive’s
Separation from Service (as such term is defined herein below) (the “409A
Suspension Period”). Within 10 days after the end of the 409A Suspension Period,
Company shall pay to Executive a lump sum payment in cash equal to any payments,
and any cash payments that the Company would otherwise have been required to
provide, but for the imposition of the 409A Suspension Period. After the 409A
Suspension Period, Executive shall receive any remaining cash payments or
benefits in accordance with the terms of this Agreement (as if there had not
been any 409A Suspension Period beforehand). For purposes of this Agreement,
“Separation from Service” shall have the meaning set forth in Treasury
Regulation Section 1.409A-1(h)(1)(i); provided, however, that pursuant to
Treasury Regulation Section 1.409A-1(h)(1)(ii), the parties hereby provide that
a “separation from service” shall occur within the meaning of Treasury
Regulation Sections 1.409A-1(h)(1)(i) and (ii) as of the first date coincident
with or following a termination of employment that the Company and Executive
reasonably anticipate a permanent reduction in the level of bona fide services
that Executive will perform for Company (and any entity that would be considered
the same “service recipient” as Company under Internal Revenue Code Section 409A
(collectively, the “Service Recipient”) in the future (whether as an employee or
an independent contractor) will decrease to a level equal to twenty percent or
less of the average level of bona fide services Executive provided to the
Service Recipient in the 36 months immediately preceding such date (or the full
period of service to the Service Recipient if Executive has been providing
services to the Service Recipient for less than 36 months).


(e)All payments to be made to Executive upon a termination of employment may
only be made upon a Separation from Service of Executive or a Change of Control
Event. For purposes of Section 409A, (i) each payment made under this Agreement
shall be treated as a separate payment; (ii) Executive may not, directly or
indirectly, designate the calendar year of payment; and (iii) no acceleration of
the time and form of payment of any nonqualified deferred compensation to
Executive or any portion thereof, shall be permitted except in relation to a
Change of Control Event.







--------------------------------------------------------------------------------





5.Confidential Information.


(a)Executive acknowledges that the continued success of the Company and its
Subsidiaries and affiliates, depends upon the use and protection of a large body
of confidential and proprietary information. All of such confidential and
proprietary information now existing or to be developed in the future will be
referred to in this Agreement as “Confidential Information.” Confidential
Information will be interpreted as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (i) related to the Company’s or its Subsidiaries’ or
affiliates’ current or potential business or is disclosed to the Company or its
Subsidiaries by any third party pursuant to a confidentiality agreement and
(ii) is not generally or publicly known. Confidential Information includes,
without specific limitation, information, observations and data obtained by
Executive during the course of Executive’s performance of the services under
this Agreement, information concerning acquisition opportunities in or
reasonably related to the Company’s or its Subsidiaries’ or affiliates’ business
or industry of which Executive becomes aware during the Employment Period, the
persons or entities that are current, former or prospective suppliers or
customers of any one or more of them during Executive’s course of performance of
services under this Agreement, as well as development, transition and
transformation plans, methodologies and methods of doing business, strategic
marketing, product development and business expansion plans, including plans
regarding planned and potential sales and financial projections, employee lists
and telephone numbers, locations of sales representatives, product designs and
specifications, including any future or proposed products, manufacturing
techniques and information, integration processes and financial information and
forecasts; provided, however, that Confidential Information does not include any
information that: (a) is or becomes generally available to the public other than
as a result of Executive’s breach of this Agreement; (b) was in Executive’s
possession prior to disclosure without any other obligation to maintain its
confidentiality; or (c) was or is independently developed by Executive without
using or referencing any Confidential Information. Therefore, Executive agrees
that Executive shall not at any time, directly or indirectly, (i) disclose or
permit the disclosure of any Confidential Information to any person or firm
other than Company (or its Subsidiaries) or any person or firm to which such
disclosure would be protected by a confidentiality agreement with the Company
(or its Subsidiaries), or (ii) use or permit the use of any Confidential
Information except in the ordinary course of performance of Executive’s duties.
Executive agrees to deliver to the Company at the end of the Employment Period,
or at any other time the Company may request in writing, all memoranda, notes,
plans, records, reports and other documents relating to the business of the
Company or its Subsidiaries or affiliates (including, without limitation, all
Confidential Information), whether on paper or in any other form or medium, and
all copies thereof that Executive may then possess or have under Executive’s
control.







--------------------------------------------------------------------------------





(b)During Executive’s employment with the Company, Executive shall not use or
disclose any Confidential Information or trade secrets, if any, of any former
employers or any other person to whom Executive has an obligation of
confidentiality, and shall not bring onto the premises of the Company or its
Subsidiaries or affiliates any unpublished documents or any property belonging
to any former employer or any other person to whom Executive has an obligation
of confidentiality unless consented to in writing by the former employer or
person. Executive shall use in the performance of Executive’s duties only
information that is (i) generally known and used by persons with training and
experience comparable to Executive’s and that is (x) common knowledge in the
industry or (y) is otherwise legally in the public domain, (ii) otherwise
provided or developed by the Company or its Subsidiaries or affiliates or
(iii) in the case of materials, property or information belonging to any former
employer or other person to whom Executive has an obligation of confidentiality,
approved for such use in writing by such former employer or person. If at any
time during this employment with the Company or any Subsidiary, Executive
believes Executive is being asked to engage in work that will, or will be likely
to, jeopardize any confidentiality or other obligations Executive may have to
former employers, Executive shall immediately advise the Board so that
Executive’s duties can be modified appropriately.


(c)The obligations of Executive provided in this paragraph 5 shall last, as to
any Confidential Information, for so long as that Confidential Information
remains confidential as set forth in paragraph 5(a) or has proprietary value,
whichever is longer, whether during Executive’s employment or after the
termination thereof.


(d)Notwithstanding the foregoing, nothing in this Agreement prohibits, limits,
or restricts, or shall be construed to prohibit, limit, or restrict, Executive
from exercising any legally protected whistleblower rights (including pursuant
to Section 21F of the Exchange Act and the rules and regulations thereunder),
without notice to or consent from the Company. Moreover, the federal Defend
Trade Secrets Act of 2016 immunizes Executive against criminal and civil
liability under federal or state trade secret laws - under certain circumstances
- if Executive discloses a trade secret for the purpose of reporting a suspected
violation of law. Immunity is available if Executive discloses a trade secret in
either of these two circumstances: (1) Executive discloses the trade secret (a)
in confidence, (b) directly or indirectly to a government official (federal,
state or local) or to a lawyer, and (c) solely for the purpose of reporting or
investigating a suspected violation of law; or (2) In a legal proceeding,
Executive discloses the trade secret in the complaint or other documents filed
in the case, so long as the document is filed “under seal” (meaning that it is
not accessible to the public).







--------------------------------------------------------------------------------





6.Intellectual Property, Inventions and Patents.


(a)Executive acknowledges that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patent applications, copyrightable works, mask works and moral rights
(in each case, whether or not including any Confidential Information) and all
registrations or applications related thereto, all other proprietary information
and all similar or related information (whether or not patentable or
trademarkable) which (i)(A) are developed using the equipment, supplies,
facilities or trade secrets of the Company or its Subsidiaries or any
Confidential Information, or (B) relate to the Company’s or its Subsidiaries’
actual or demonstrably anticipated business, research and development or
existing or future products or services, or (C) result from work performed by
Executive for the Company or its Subsidiaries, and (ii) which are conceived,
developed or made by Executive (whether solely or jointly with others) while
employed by or as a result of Executive’s employment with the Company and/or its
Subsidiaries, whether before or after the date of this Agreement (“Work
Product”), belong to the Company or such Subsidiary. Executive shall promptly
disclose such Work Product to the Board and, at the Company’s expense, perform
all actions reasonably requested by the Board (whether during or after the
Employment Period) to establish, confirm and perfect such ownership in the
Company or its Subsidiaries, as applicable (including, without limitation,
assignments, consents, powers of attorney, waivers of rights, including moral
rights, and other instruments). Executive acknowledges that all original works
of authorship protected by copyright included in the Work Product are “works
made for hire” as defined in the United States Copyright Act, 17 U.S.C. §101.


(b)As further consideration for the Company’s entering into this Agreement,
Executive hereby assigns to the Company all right, title and interest Executive
owns or at any time may have to the Work Product (whether during the Employment
Period or after the termination of the Employment Period), and to any and all
other Work Product in which Executive may have any right, title, or interest or
which was at any time used in the business of the Company and its Subsidiaries
or its affiliates. At any time, whether during the Employment Period or after
the termination of the Employment Period, upon reasonable request of the
Company, Executive shall fully cooperate with and assist the Company to protect
the Company’s (and its Subsidiaries’) right to and interest in the Work Product
in any and all countries of the world, and, upon reasonable request of the
Company, shall execute all documents and instruments and do all things that may
be required in connection therewith. If Executive is involuntarily terminated,
Executive’s subsequent cooperation with the Company will be coordinated, at the
Company’s expense, with Executive’s then employment commitments.


7.Non-Solicitation and Non-Competition. In further consideration of the
compensation to be paid to Executive hereunder, Executive acknowledges that
during the course of Executive’s employment with the Company and its
Subsidiaries (including its predecessors) Executive has and shall become
familiar with the Company’s (and its Subsidiaries) trade secrets and with other
Confidential Information concerning the Company and its Subsidiaries and
affiliates and that Executive’s services have been and shall be of special,
unique and extraordinary value to the Company and its Subsidiaries and
affiliates, and, therefore, Executive agrees that:







--------------------------------------------------------------------------------





(a)from the date of this Agreement and during the Restriction Period (as defined
below), Executive shall not directly or indirectly solicit or induce, attempt to
solicit or induce or assist any person soliciting or inducing any employee of
the Company to leave the employ of the Company or such Subsidiary, or in any way
interfere with the relationship between the Company or any Subsidiary and any
employee thereof; provided, however, that the foregoing shall not apply to (a)
general solicitations for employment, including through search firms, that are
not specifically directed at employees of the Company and its Subsidiaries, (b)
hiring any person who responds solely as a result of such general solicitations
or contacts Employee on his or her own initiative without any direct or indirect
solicitation or encouragement from you or your Representatives and (c) hiring
any person whose employment with the Company or its Subsidiaries has ceased
prior to any discussions with Executive with respect to prospective employment;
and


(b)from the date of this Agreement and during the Restriction Period, without
the prior written consent of the Company, Executive shall not, engage in,
directly or indirectly, anywhere in the Restricted Area (as defined below), any
business or enterprise which distributes, provides, renders or sells products or
services which compete with the business of the Company or any of its
Subsidiaries (collectively, the “Restricted Business”); except that if a court
or arbitrator finds that such definition of Restricted Business not necessary to
protect legitimate business interests of the Company, the Restricted Business
shall be defined to mean any business or enterprise which distributes, provides,
renders or sells products or services which compete with the business of
designing and distributing original equipment manufacturer, military or
aftermarket suspension and related products; and


(c)from the date of this Agreement and during the Restriction Period, Executive
shall not in any way, directly or indirectly, for the purpose of engaging in any
business that competes with the Restricted Business, call upon, solicit, advise,
or otherwise do, or attempt to do, business with any customers, vendors or
suppliers that were customers, vendors or suppliers of the Company or any
Subsidiary (including its predecessors) within one year prior to the Executive’s
termination date any individual Executive was either involved with (directly or
indirectly) or about which Executive received Confidential Information (but in
each case only as such solicitation or other contact relates to the Restricted
Business), or induce or attempt to induce any such customer, vendor or supplier
not to do business with the Company or any Subsidiary; and


(d)Executive shall not make any negative or disparaging statements or
communications about the Company, any Subsidiary or affiliate, or any of their
respective directors, officers, employees or stockholders. Nothing in this
Agreement prohibits, limits or restricts, or shall be construed to prohibit,
limit or restrict, the Executive from making disclosures required by the SEC.


For purposes of this Agreement, the term “engage in” (or variations thereof)
means to own an interest in, manage, operate, join, control, lend money to, or
render financial or other assistance to, or participate in or be connected with,
either as an officer, employee, partner, member, stockholder, director,
consultant and/or similar service provider capacity, any person that competes
with the Restricted Business either directly or through an affiliate anywhere in
the world; provided, however, that, for the purposes of this Agreement,
ownership of voting securities having no more than five percent of the
outstanding voting power of any such person that are listed on any national
securities exchange or traded actively in a national over-the-counter market
shall not be deemed to be in violation of this Agreement so long as Executive
has no other connection or relationship with such Person.





--------------------------------------------------------------------------------





For the purposes of this Agreement, “Restriction Period” shall mean the eighteen
(18) months immediately following the termination of Executive’s employment for
any reason; except that if a court or arbitrator finds that an eighteen (18)
month Restriction Period is not reasonably necessary to protect legitimate
business interests of the Company, the Restriction Period shall be fifteen (15)
months immediately following the termination of Executive’s employment for any
reason; except that if a court or arbitrator finds that a fifteen (15) month
Restriction Period is not reasonably necessary to protect legitimate business
interests of the Company, the Restriction Period shall be twelve (12) months
immediately following the termination of Executive’s employment for any reason,
except that if a court or arbitrator finds that a twelve (12) month Restriction
Period is not reasonably necessary to protect legitimate business interests of
the Company, the Restriction Period shall be nine (9) months immediately
following the termination of Executive’s employment for any reason; except that
if a court or arbitrator finds that a nine (9) month Restriction Period is not
reasonably necessary to protect legitimate business interests of the Company,
the Restriction Period shall be six (6) months immediately following the
termination of Executive’s employment for any reason.


For the purposes of this Agreement, “Restricted Area” shall mean the United
States; except that if a court or arbitrator finds that the United States as a
Restricted Area is not reasonably necessary to protect legitimate business
interests of the Company, the Restricted Area shall be the states of California,
Georgia, Indiana, Michigan, North Carolina and Tennessee.
8.Severability; Remedies.


(a)Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction to the extent
required to be enforceable under applicable law. If, at the time of enforcement
of paragraph 7, a court shall hold that the restrictions stated therein are
unreasonable under circumstances then existing, the parties agree such
restrictions are divisible and shall be reduced to the extent required to be
enforceable under applicable law. Executive acknowledges that the restrictions
contained in paragraph 7 are reasonable and that Executive has reviewed this
Agreement with Executive’s legal counsel.


(b)In the event of the breach or a threatened breach by Executive of any of the
provisions of paragraphs 5, 6, or 7, the Company (and its Subsidiaries) would
suffer irreparable harm, and in addition and supplementary to other rights and
remedies existing in its favor, the Company (and its Subsidiaries) shall be
entitled to specific performance and/or injunctive or other equitable relief
from a court of competent jurisdiction in order to enforce or prevent any
violations of the provisions thereof (without posting a bond or other security).
Nothing herein shall be construed as prohibiting the Company (and its
Subsidiaries) from pursuing any other remedies available to them, at law or in
equity, for any breach or threatened breach of this Agreement (including, any of
the provisions of paragraphs 5, 6 or 7) by Executive, including recovery of
damages from Executive and forfeiture of any and all Severance.







--------------------------------------------------------------------------------





9.Executive’s Representations. Executive hereby represents and warrants to the
Company that (a) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which Executive is bound, (b) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
a legal, valid and binding obligation of Executive, enforceable in accordance
with its terms. Executive hereby acknowledges and represents that Executive has
consulted with independent legal counsel regarding Executive’s rights and
obligations under this Agreement and that Executive fully understands the terms
and conditions contained herein.


10.Miscellaneous.
 
(a)Survival. Paragraphs 4 through 10 shall survive and continue in full force
and effect notwithstanding the termination of Executive’s employment and this
Agreement.


(b)Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:




Notices to Executive:


Michael C. Dennison
Address on file.




Notices to the Company:


Fox Factory Holding Corp.
6634 HWY 53
Braselton, GA 30517
Attn: Chief Human Resources Officer
Facsimile: 706.243.4622



or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.





--------------------------------------------------------------------------------





(c)Termination of Prior Agreement/Complete Agreement. This Agreement, those
documents expressly referred to herein and other documents of even date herewith
embody the complete agreement and understanding among the parties and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way, except with respect to any portion of the Performance Bonus
earned for the fiscal year ending January 3, 2020 under Section 3(b) of the
Original Agreement, as set forth in Section 3(b) of this Agreement. Upon the
Effective Date, Executive’s prior compensation Agreement(s) with the Company
(together with all amendments thereto, collectively the “Terminated Agreement”)
shall be automatically terminated without further action by the parties, except
with respect to any portion of the Performance Bonus earned for the fiscal year
ending January 3, 2020 under Section 3(b) of the Original Agreement, as set
forth in Section 3(b) of this Agreement. For the avoidance of doubt, the
termination of the Terminated Agreement will not create any severance or other
obligations to Executive.


(d)No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.


(e)Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile or portable document format (PDF)), each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.


(f)Successors and Assigns. Subject to the limitations stated herein and in the
2013 Omnibus Plan, this Agreement will be binding upon and inure to the benefit
of the Company and any successor to the Company, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business or assets or interests of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for purposes of this Agreement). This Agreement will
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees and
legatees, but will not otherwise be assignable, transferable or delegable by
Executive. This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as otherwise
expressly provided in this paragraph 10(f).


(g)Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Georgia, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Georgia or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Georgia.


(h)Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
Executive’s employment with or without Cause) shall affect the validity, binding
effect or enforceability of this Agreement or be deemed to be an implied waiver
of any provision of this Agreement. For purposes of clarification, it is
understood by the parties that Section 10(h) shall in no way invalidate
Executive’s obligation to act within the sixty (60) day time limit of Section
4(b)(iii), as applied to Section 4(b)(ii)(B) and Section 4(b)(iv).







--------------------------------------------------------------------------------





(i)Insurance. The Company may procure in its own name and for its own benefit
life and/or disability insurance on Executive in any amount or amounts
considered advisable. Executive agrees to cooperate in any reasonable medical or
other examination, supply any available information and execute and delivery any
applications or other instruments in writing as may be reasonably necessary to
obtain and maintain such insurance.


(j)Corporate Opportunity. During his employment, Executive shall submit to the
Company all business, commercial and investment opportunities or offers
presented to Executive, or of which Executive becomes aware, at any time during
Executive’s employment which relate to the business of design, manufacture,
distribution, marketing, assembly or sale of suspension products for vehicles,
including mountain bikes, snow mobiles, all-terrain vehicles, motorcycles and
off-road automotive vehicles (“Corporate Opportunities”). Unless approved by the
Board, Executive shall not accept or pursue, directly or indirectly, any
Corporate Opportunities on Executive’s own behalf.


(k)Executive’s Cooperation. During his employment and thereafter, Executive
shall cooperate, at the Company’s expense, with the Company and its Subsidiaries
in any internal investigation or administrative, regulatory or judicial
proceeding as reasonably requested by the Company (including, without
limitation, Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company copies of all relevant documents which are or may come into Executive’s
possession to the extent they may be provided to the Company without civil or
criminal penalty to Executive, all at times and on schedules that are reasonably
consistent with Executive’s other permitted activities and commitments).


(l)Clawback Policy. Notwithstanding any other provision contained herein, all
amounts payable pursuant to Article 3(b) of this Agreement shall be subject to
the Company’s policy entitled “Recoupment of Incentive Compensation Upon
Restatement or Misstatement of Financial Results, or as Required by Law” (as may
be amended from time to time). Executive hereby acknowledges receipt of a copy
of such policy.





--------------------------------------------------------------------------------







(m)Arbitration. Any controversy, claim, cause of action, in law or equity, or
dispute involving the parties (or their affiliated persons or entities) directly
or indirectly concerning this Agreement, Executive’s employment by the Company
or cessation thereof, and/or the subject matter thereof, including its
enforcement, performance, breach, or interpretation, shall be resolved solely
and exclusively by final and binding arbitration held in Hall County, Georgia by
one (1) arbitrator in accordance with the rules of employment arbitration then
followed by JAMS or any successor to the functions thereof. The arbitrator shall
apply Georgia law in the resolution of all controversies, claims and disputes
and shall have the right and authority to determine how his or her decision or
determination as to each issue or matter in dispute may be implemented or
enforced. Any decision or award of the arbitrator shall be final, conclusive and
binding on the parties to this Agreement, and there shall be no appeal therefrom
other than from gross negligence or willful misconduct. Notwithstanding the
foregoing, claims regarding worker’s compensation and unemployment compensation
benefits shall not be subject to arbitration under this Agreement. Each party in
any such arbitration shall be responsible for its own attorneys’ fees, costs and
necessary disbursements; provided, however, that if one party refuses to
arbitrate and the other party seeks to compel arbitration by court order, if
such other party prevails, it shall be entitled to recover its reasonable
attorneys’ fees, costs and necessary disbursements. Notwithstanding the
forgoing, the Company shall pay the arbitrator’s fees.


(i)The parties hereto agree that any action to compel arbitration pursuant to
this Agreement may be brought in any appropriate state court in Hall County,
Georgia, and in connection with such action to compel, the laws of Georgia shall
control. Application may also be made to such court for confirmation of any
decision or award of the arbitrator, for an order of the enforcement and for any
other remedies which may be necessary to effectuate such decision or award. The
parties hereto hereby consent to the jurisdiction of the arbitrator and of such
court and waive any objection to the jurisdiction of such arbitrator and court.


(ii)Notwithstanding the foregoing, the Company shall be entitled to seek
injunctive relief and other equitable remedies, in any court of competent
jurisdiction, to enforce this Agreement.





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


COMPANY
FOX FACTORY HOLDING CORP.
By: /s/ Larry L. Enterline        
Its: Executive Chairman of the Board    


EXECUTIVE:
/s/ Michael C. Dennison        
Michael C. Dennison







